DETAILED ACTION
This Office Action is in response for Application # 17/011,556 filed on September 03, 2020 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 35 U.S.C. 103 and also claims 1-20 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s): 
generate hash codes by hashing features from two or more data sources with data source-specific hash functions; and 
generate superclass hash codes by hashing the generated hash codes with at least one superclass hash function; 
a retrieval module configured to: extract features from case data; and locate features from at least one of the two or more data sources that are similar to the extracted features; and 
a plan generator configured to: calculate outcome probabilities for the case data based on known outcomes associated with the located features.
	The underlined portions of the claim fall under mental processes and using an algorithm including an evaluation.
	This judicial exception is not integrated into a practical application because the claim adds. The additional elements being a computer system, a network, and a first client device. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements perform basic functions such as sending and receiving data, processing and inputting data which are well-understood, routine and conventional computer functions per MPEP 2106.05(d), Symantec, Versata, Flook and Alice.
	The dependent claims merely narrow the abstract idea and do not cure the deficiencies of the independent claim. AS a whole and in combination the claims merely represent an abstract idea applied by a generic computer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-10, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boroczky et al. US 2013/0268547 A1 (hereinafter ‘Boroczky’) in view of Kirshenbaum et al. US 7,797,282 B1 (hereinafter ‘Krishenbaum’). 

As per claim 1, Boroczky disclose, A system (Boroczky: paragraph 0002: disclose computer having a processor, which is a system), comprising: 
at least one processing component (Boroczky: paragraph 0002: disclose a processor); 
at least one memory component (Boroczky: paragraph 0002: disclose a computer and examiner argues that memory is inherit to a computer); 
a training module configured to (Boroczky: paragraph 0003: disclose similarity search mechanism which examiner equates to training module. However, examiner would discuss this further in secondary art below): 
generate hash codes by hashing features from two or more data sources with data source-specific hash functions (Boroczky: paragraph 0014: disclose two or more data sources whereas prior patient medical history and other data source is treatment administered to the prior patient and patient outcomes. Examiner would discuss about hashing features in secondary art below); and 
a retrieval module configured to (Boroczky: paragraph 0027: disclose similarity search ‘retrieval’ engine): 
extract features from case data (Boroczky: paragraph 0016: disclose medical images taken at this time); and 
locate features from at least one of the two or more data sources that are similar to the extracted features (Boroczky: paragraph 0017: disclose searches similar previous patients who characteristics such as age, condition, medical history); and 
a plan generator configured to (Boroczky: paragraph 430: disclose treatment planning): 
calculate outcome probabilities for the case data based on known outcomes associated with the located features (Boroczky: paragraphs 0026-0027: disclose proposed ‘probabilities’ treatment plans include a type medication and a type of surgery to be performed and paragraph 0019: disclose computer-calculated treatment plans by features a location of a cancerous lesion).
It is noted, however, Boroczky did not specifically detail the aspects of
a training module configured to: 
generate hash codes by hashing features from two or more data sources with data source-specific hash functions;
generate superclass hash codes by hashing the generated hash codes with at least one superclass hash function as recited in claim 1.
On the other hand, Kirshenbaum achieved the aforementioned limitations by providing mechanisms of
a training module configured to (Kirshenbaum: Col 4 Lines 11-12: disclose training sets by a training module): 
generate hash codes by hashing features from two or more data sources (Kirshenbaum: Col 1 Lines 7-8: multiple databases) with data source-specific hash functions (Kirshenbaum: Col 22 Lines 19-24: disclose set that uses hash tables implemented by extending HashSet);
generate superclass hash codes by hashing the generated hash codes with at least one superclass hash function (Kirshenbaum: Col 22 Lines 28-29: disclose superclass of BoundHashSet and Col 22 Lines 46-55: disclose change of the bound set by the super.add() function).
Boroczky and Kirshenbaum are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Training System”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the systems of Boroczky and Kirshenbaum because they are both directed to training system and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Kirshenbaum with the method described by Boroczky in order to solve the problem posed.
The motivation for doing so would have been to training set for the second category is modified based on the identification by reference (Kirshenbaum: Abstract).
Therefore, it would have been obvious to combine Kirshenbaum with Boroczky to obtain the invention as specified in instant claim 1.

As per claim 5, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, Boroczky did not specifically detail the aspects of
wherein the training module is further configured to generate a machine learning model trained on the superclass hash codes as recited in claim 5.
On the other hand, Kirshenbaum achieved the aforementioned limitations by providing mechanisms of
wherein the training module is further configured to generate a machine learning model trained on the superclass hash codes (Kirshenbaum: Col 4 Lines 11-12: disclose training sets by a training module and col 14 Lines 19-22: disclose training sets and Col 22 Lines 28-29: disclose superclass of BoundHashSet and Col 22 Lines 46-55: disclose change of the bound set by the super.add() function).

As per claim 6, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, Boroczky did not specifically detail the aspects of
wherein the retrieval module is further configured to generate a query hash code by hashing a feature from the extracted features with the at least one superclass hash function as recited in claim 6.
On the other hand, Kirshenbaum achieved the aforementioned limitations by providing mechanisms of
wherein the retrieval module is further configured to generate a query hash code by hashing a feature from the extracted features with the at least one superclass hash function (Kirshenbaum: Col 22 Lines 28-29: disclose superclass of BoundHashSet and Col 22 Lines 46-55: disclose change of the bound set by the super.add() function).

As per claim 7, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, Boroczky did not specifically detail the aspects of
wherein the training module is further configured to generate higher level superclass hash codes by hashing a group of the superclass hash codes with at least one higher level superclass hash function as recited in claim 7.
On the other hand, Kirshenbaum achieved the aforementioned limitations by providing mechanisms of
wherein the training module (Kirshenbaum: Col 4 Lines 11-12: disclose training sets by a training module and col 14 Lines 19-22: disclose training sets) is further configured to generate higher level (Kirshenbaum: Col 9 Lines 53-58: disclose a hierarchy, which is equated by examiner to level) superclass hash codes by hashing a group of the superclass hash codes with at least one higher level superclass hash function (Kirshenbaum: Col 22 Lines 28-29: disclose superclass of BoundHashSet and Col 22 Lines 46-55: disclose change of the bound set by the super.add() function).

As per claim 8, most of the limitations of this claim have been noted in the rejection of claims 1 and 7 above. 
It is noted, however, Boroczky did not specifically detail the aspects of
wherein the training module is further configured to generate a machine learning model trained on the at least one higher level superclass hash codes as recited in claim 8.
On the other hand, Kirshenbaum achieved the aforementioned limitations by providing mechanisms of
wherein the training module is further configured to generate a machine learning model trained on the at least one higher level superclass hash codes (Kirshenbaum: Col 22 Lines 28-29: disclose superclass of BoundHashSet and Col 22 Lines 46-55: disclose change of the bound set by the super.add() function).

As per claim 9, most of the limitations of this claim have been noted in the rejection of claims 1 and 7 above. 
It is noted, however, Boroczky did not specifically detail the aspects of
wherein the retrieval module is further configured to generate a query hash code by hashing a feature from the extracted features with the at least one higher level superclass hash function as recited in claim 9.
On the other hand, Kirshenbaum achieved the aforementioned limitations by providing mechanisms of
wherein the retrieval module is further configured to generate a query hash code by hashing a feature from the extracted features with the at least one higher level superclass hash function (Kirshenbaum: Col 22 Lines 28-29: disclose superclass of BoundHashSet and Col 22 Lines 46-55: disclose change of the bound set by the super.add() function).

As per claim 10, Boroczky disclose, A method of treatment planning (Boroczky: paragraph 0013: disclose treatment planning), comprising: remaining limitations in this claim 10 are similar to the limitations in claim 1. Therefore, examiner rejects these remaining limitations under the same rationale as limitations rejected under claim 1.

As per claim 14, limitations of this claim are similar to claim 5. Therefore, examiner rejects claim 14 limitations under the same rationale as claim 5.

As per claim 15, limitations of this claim are similar to claim 6. Therefore, examiner rejects claim 15 limitations under the same rationale as claim 6.

As per claim 16, limitations of this claim are similar to claim 7. Therefore, examiner rejects claim 16 limitations under the same rationale as claim 7.

As per claim 17, limitations of this claim are similar to claim 9. Therefore, examiner rejects claim 17 limitations under the same rationale as claim 9.

As per claim 18, Boroczky disclose, A computer program product for treatment planning (Boroczky: paragraph 0013: disclose treatment planning), the computer program product comprising a computer readable storage medium (Boroczky: paragraph 0002: disclose computer-readable storage medium) having program instructions embodied therewith, the program instructions executable by a processor to cause a device to perform a method, the method comprising: comprising: remaining limitations in this claim 18 are similar to the limitations in claim 1. Therefore, examiner rejects these remaining limitations under the same rationale as limitations rejected under claim 1.

As per claim 20, limitations of this claim are similar to claim 7. Therefore, examiner rejects claim 20 limitations under the same rationale as claim 7.

Claims 2-4, 11-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boroczky et al. US 2013/0268547 A1 (hereinafter ‘Boroczky’) in view of Kirshenbaum et al. US 7,797,282 B1 (hereinafter ‘Krishenbaum’) as applied to claims 1, 10 and 18 above, and further in view of Amit et al. US 2019/0236782 A1 (hereinafter ‘Amit’).

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, neither Boroczky nor Krishenbaum specifically detail the aspects of
wherein the features from the two or more data sources include at least one longitudinal sequence as recited in claim 2.
On the other hand, Amit achieved the aforementioned limitations by providing mechanisms of
wherein the features from the two or more data sources include at least one longitudinal sequence (Amit: paragraph 0016: disclose sequence of anatomical images along a longitudinal axis).
Boroczky, Amit and Kirshenbaum are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Training System”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the systems of Boroczky, Amit and Kirshenbaum because they are both directed to training system and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Kirshenbaum and Amit with the method described by Boroczky in order to solve the problem posed.
The motivation for doing so would have been for computing likelihood of malignancy according to a sequence of anatomical images of the breast(s) (Amit: paragraph 0001).
Therefore, it would have been obvious to combine Kirshenbaum and Amit with Boroczky to obtain the invention as specified in instant claim 2.

As per claim 3, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, neither Boroczky nor Krishenbaum specifically detail the aspects of
wherein the extracted features include at least one longitudinal sequence as recited in claim 3.
On the other hand, Amit achieved the aforementioned limitations by providing mechanisms of
wherein the extracted features include at least one longitudinal sequence (Amit: paragraph 0052: disclose extracted as two dimensional slices and paragraph 0016: disclose sequence of anatomical images along a longitudinal axis).

As per claim 4, most of the limitations of this claim have been noted in the rejection of claims 1 and 3 above. 
It is noted, however, neither Boroczky nor Krishenbaum specifically detail the aspects of
wherein the at least one longitudinal sequence is based on a series of medical images as recited in claim 4.
On the other hand, Amit achieved the aforementioned limitations by providing mechanisms of
wherein the at least one longitudinal sequence is based on a series of medical images (Amit: paragraph 0008: disclose sequence of images and paragraph 0016: disclose sequence of anatomical images along a longitudinal axis).

As per claim 11, limitations of this claim are similar to claim 2. Therefore, examiner rejects claim 11 limitations under the same rationale as claim 2.

As per claim 12, limitations of this claim are similar to claim 3. Therefore, examiner rejects claim 12 limitations under the same rationale as claim 3.

As per claim 13, limitations of this claim are similar to claim 4. Therefore, examiner rejects claim 13 limitations under the same rationale as claim 4.

As per claim 19, limitations of this claim are similar to claim 3. Therefore, examiner rejects claim 19 limitations under the same rationale as claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pat. US 9,047,290 B1 disclose “Computing a quantification measure associated with cases in a category”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159